DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teezel et al (US 2017/0162942) [hereinafter Teetzel].
Regarding claim 1, Teetzel discloses a wrist device 100 (Fig. 1) for unlocking a safety holster for use with a weapon (Par. 0027; Fig. 4). Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Teetzel is capable of unlocking a safety holster with the RF Tag 210  that cooperates with an RFID reader 220 that  is coupled to an optional firearm management system 226 or other locking or safety mechanism of the firearm 160 (such as a holster).  
The wrist device comprising: a wearable band 114, adapted to be worn on a forearm (intended use; still shown in Fig. 2) ; a sensing mechanism 210 operationally coupled to the wearable band and adapted to be actuated as a result of a predefined actuation movement of a hand or forearm wearing the wrist device ; a wireless communications component configured to send the unlock signal when said sensing mechanism is actuated (Par. 0025: The RF tag 210 and RFID reader 222 are capable of sending and receiving electromagnetic signals 224 to and from each other) ; and a processing unit 136 in electrical communication with said sensing mechanism and said wireless communications component (Fig. 4).
Applicant should note limitations regarding the holster do not limit a wrist device but merely help show the intended use of the wrist device.
Regarding claim 2, Teetzel discloses wherein said sensing mechanism is located on said wearable band in a location which, when the wrist device is worn on said forearm, abuts an anterior side of said forearm. 
Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. A user is capable of wearing the Teetzel device on an anterior side of their forearm.
Regarding claims 3,  6, and 7, Teetzel discloses wherein said sensing mechanism is adapted to sense proximity or contact with another object (Par. 0026: “the RF tag 210 operates as a proximity token”).
Regarding claim 8, Teetzel discloses wherein said sensing mechanism is actuated by a hand gesture of said hand wearing the wrist device.  Applicant should note that a user moving their hand in close proximity to a firearm locking device can be reasonably and broadly construed as a hand gesture. 
Regarding claims 9 and 10, Teetzel discloses the device including a feedback module for providing biofeedback including a means of tactile output (Par. 0017: the camera includes one or more output devices for outputting a state of operation of the camera. For example, in certain embodiments, a vibrating mechanism may be provided to provide tactile feedback when a recording operation is started or stopped”)
wherein said feedback module further includes at least one of: a visual component and an audio component (Par. 0028-0029 “hen the RFID tag 210 is within transmission range of the handgun 160 and an interrogation signal from the reader 222 is received by the RF tag 222, the processor 136 automatically turns on the camera module 130 and flashlight module 120 under pre-programmed control”).  
Regarding claim 11, Teetzel further discloses a companion component 120 in electrical communication with said processing unit and is located on said wearable band in a location which, when the wrist device is worn on said forearm, abuts a posterior side of said forearm (Fig. 2); wherein said companion component includes: a light, said light configured to be activated when the unlock signal is sent (Par. 0028).
Regarding claim 13, Teetzel further discloses wherein said companion component includes a camera 130, said camera adapted to have a line of sight (LOS) parallel to a LOS of the weapon when held in said hand wearing the wrist device, and wherein said camera configured to be activated when said unlock signal is sent (Fig. 2). It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.
Regarding claim 14, Teetzel further discloses wherein said companion component includes a microphone 142, said microphone configured to be activated when said unlock signal is sent (Par. 0016; 0027-0029).
Regarding claim 15, Teetzel further discloses wherein said companion component includes a laser sight, said laser sight configured to be activated when said unlock signal is sent (Par. 0013: “The light source 120 may be one or more LED lights, although other types of light elements are contemplated, such as incandescent (including halogen) lamps, laser illumination devices, and the like” ; Par. 0027-0029).
Regarding claim 16, Teetzel further discloses, wherein said companion component includes one or more accessories, said one or more accessories being activated in a manner selected from the group including: actuation of said sensing mechanism, actuation of said sensing mechanism more than once within a predefined time, actuation of said sensing mechanism by a predefined actuation movement or gesture, and upon receipt of a feedback signal indicating that the weapon has been unholstered (Par. 0027-0029)
Regarding claim 17, Teetzel further discloses, wherein said one or more accessories are selected from the group including: a light, a camera, a microphone, a laser sight (Par. 0013; 0016,; Par. 0027-0029).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teetzel in view of Weinstock et al (US 2019/0295700) (Hereinafter Weinstock).
Regarding claim 18, Teetzel does not disclose wherein the wrist device comprising a reflectance photo-plethysmographic (PPG) sensor.  
Weinstock teaches that it is known in the art of wrist device to provide a reflectance photo-plethysmographic (PPG) sensor including a light source and a photodetector located on said wearable band such that when worn said light source and photodetector abut an anterior side of said forearm (Par. 0087).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Teetzel such that the wrist device has a reflectance photo-plethysmographic (PPG) sensor including a light source and a photodetector, in view of Weinstock, to obtain the desired result of communicating biological data to a user.  
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641